Name: Commission Regulation (EEC) No 1092/86 of 16 April 1986 amending Regulation (EEC) No 854/86 laying down detailed rules for applying compulsory distillation as referred to in Article 41 of Council Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: information technology and data processing;  beverages and sugar;  food technology
 Date Published: nan

 No L 101 / 14 Official Journal of the European Communities 17 . 4 . 86 COMMISSION REGULATION (EEC) No 1092/86 of 16 April 1986 amending Regulation (EEC) No 854/86 laying down detailed rules for applying compulsory distillation as referred to in Article 41 of Council Regulation (EEC) No 337/79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 41 (9) thereof, Whereas, for the 1985/86 wine year, Article 10 of Commission Regulation (EEC) No 854/86 (3) fixes 18 April as the final date by which the producer of table wine is required to notify the competent authority of the quantity of his production which is to be delivered for compulsory distillation or by which the competent authority has to notify the producer of this quantity, depending on the case ; whereas, owing to the delay in the publication of the percentages of the production of table wine to be delivered for compulsory distillation as provided for in Article 41 of Regulation (EEC) No 337/79 , the said date cannot be observed ; whereas the said date should therefore be replaced by that of 30 April 1986 ; HAS ADOPTED THIS REGULATION : Article 1 In the first subparagraph of Article 10 ( 1 ), the first sub ­ paragraph of Article 10 (2) and the first indent of the second paragraph of Article 10 (3) of Regulation (EEC) No 854/86 the date ' 18 April ' is replaced by that of '30 April '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 39 . 0 OJ No L 80 , 25 . 3 . 1986, p . 14 .